Citation Nr: 9917954	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits. 


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO), which found that the appellant's father, who 
died in July 1994, had no recognized military service with 
the Armed Forces of the United States, and thus the appellant 
was not eligible for VA benefits.

The Board notes that in her substantive appeal, received by 
the RO in October 1998, the appellant requested a Travel 
Board hearing.  In March 1999, however, the RO received a 
written request from the appellant whereby she withdrew her 
hearing request.  See 38 C.F.R. § 20.704(d) (1998).

The Board also notes that on October 19, 1998, the RO 
received both the appellant's substantive appeal (VA Form 9), 
dated in September 1998, and a letter from the appellant, 
dated in August 1998, wherein she stated that she was 
"willfully and voluntarily" withdrawing her appeal.  Thus, 
an ambiguity arises from the RO's simultaneous receipt of the 
appellant's substantive appeal and her request to withdrawal 
said appeal.  However, the Board concludes that the ambiguity 
is resolved by another letter of record, dated in February 
1999, wherein the appellant reiterated her claim of 
entitlement to VA benefits based on her father's military 
service.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
certified that the appellant's father had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

CONCLUSION OF LAW

The appellant has not met the threshold requirement for 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  As a threshold matter, one claiming 
entitlement to VA benefits must qualify as a claimant by 
submitting evidence of service and character of discharge.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The issue 
presented in this case is one of status -- that is, whether 
the appellant's father was a "veteran" as that term is 
defined by statute for VA purposes.  A "veteran" is defined 
as a "person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. § 
101(2); see also 38 C.F.R. § 3.1(d).  For purposes of 
determining entitlement to VA benefits, "service" is deemed 
to include a variety of Philippine military service.  38 
C.F.R. § 3.8.  However, such service is deemed to be "active 
service" only when certified by the Armed Forces of the 
United States as follows:

For a Regular Philippine Scout or a member of 
one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier.

38 C.F.R. § 3.9(a).  The active service of members of the 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. § 3.9(d).  "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).


Background and Analysis.  The appellant contends that she is 
eligible for VA benefits based on her father's military 
service in the Philippines during World War II.  Initially, 
the RO received the appellant's application for VA death 
benefits in November 1997.  The appellant alleged in the 
application that her father served in the Philippine Army 
from February 1943 to August 1945.  She reported that her 
father died in July 1994.

In support of her claim, the appellant submitted an affidavit 
containing statements by an alleged military comrade of her 
father.  The affiant claimed to have been present at the 
induction of the appellant's father into the Philippine 
military, and the affidavit also listed service dates from 
induction to discharge.

The RO notified the appellant of its denial of her claim in 
April 1998, informing her that the basis for its denial was 
that she was over 18 years old and married, and thus did not 
meet eligibility requirements set forth in 38 C.F.R. §§ 3.57 
and 3.152.  The appellant notified the RO of her disagreement 
with that decision in June 1998.  

Pursuant to 38 C.F.R. § 3.203(c), the RO also attempted to 
verify her father's alleged service by requesting 
certification from ARPERCEN.  In June 1998, the RO received 
certification from ARPERCEN that the appellant's father had 
"no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."  

The RO made a second request of ARPERCEN to verify whether 
the appellant's father had recognized service.  ARPERCEN 
performed its verification attempt using two possible 
spelling variations of the father's last name.  ARPERCEN 
responded in January 1999 that, even having considered the 
possible spelling variations, there was "no change warranted 
in [the] prior negative 
certification . . . ."  

In a February 1999 supplemental statement of the case, the RO 
notified the appellant that it was continuing its denial of 
her claim based upon ARPERCEN's continued certification that 
her father had no verifiable military service.

In regard to the evidence the appellant submitted in support 
of her claim, including her own statements and the affidavit 
from the alleged comrade, the Board finds that, because those 
documents do not comport with the requirements of 38 C.F.R. 
§ 3.203(a), as set forth above, such evidence is not 
competent to establish that the appellant's father had active 
military service with the United States Armed Services.  
Moreover, the Court has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro, 2 Vet. App. at 532.  
In addition, the Board notes that "service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

On the basis of the evidence in this matter, there is no 
demonstration of qualifying military service by the 
appellant's father.  Inasmuch as the United States service 
department's certification of her father's service is binding 
on VA, the Board concludes that the appellant's father is not 
considered a "veteran" for purposes of entitlement to VA 
benefits.  Therefore, the appellant's claim for entitlement 
to VA benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the 
appellant has submitted no competent service department 
documents in support of her claim, or any further information 
different from that previously submitted to ARPERCEN that 
would warrant a request for re-certification, see Sarmiento, 
7 Vet. App. 80, the Board finds that VA has fulfilled its 
duty under 38 C.F.R. § 3.203(c). 


ORDER

As the appellant's father did not have recognized military 
service, the benefit sought by the appellant on appeal is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

